Case: 22-2116    Document: 6     Page: 1   Filed: 12/13/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 JOSE A. DELACRUZ,
                  Claimant-Appellant

                            v.

  DENIS MCDONOUGH, Secretary of Veterans Af-
                    fairs,
             Respondent-Appellee
            ______________________

                       2022-2116
                 ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 20-5631, Judge William S. Green-
berg.
                ______________________

   Before LOURIE, TARANTO, and STARK, Circuit Judges.
PER CURIAM.
                       ORDER
    In response to the court’s September 21, 2022, order to
show cause as to why this court has jurisdiction over this
appeal, the Secretary of Veterans Affairs urges dismissal.
Jose A. DeLaCruz also responds.
    On October 22, 2021, the United States Court of Ap-
peals for Veterans Claims entered judgment in Mr. DeLa-
Cruz’s appeal (CAVC No. 20-5631). On July 29, 2022, Mr.
Case: 22-2116      Document: 6   Page: 2      Filed: 12/13/2022




2                                   DELACRUZ   v. MCDONOUGH



DeLaCruz filed the Veterans Court’s standard notice of ap-
peal form indicating that he was seeking to appeal to the
Veterans Court from an order of the Board of Veterans’ Ap-
peals entered on July 18, 2022. The Veterans Court, how-
ever, construed the submission as an appeal from its
October 22, 2021, judgment in CAVC No. 20-5631 and
transferred the appeal to this court.
    We agree with the Secretary that “it is clear from Mr.
DeLaCruz’s notice of appeal that he is not challenging the
October 22, 2021, judgment of the Veterans Court,” and
that his submission should have instead been construed by
the Veterans Court as a “timely . . . appeal to the Veterans
Court from a July 18, 2022[,] decision of the Board of Vet-
erans’ Appeals.” Res. at 1–2. * Because Mr. DeLaCruz was
not intending to seek this court’s review, we dismiss and
instruct the Clerk of this Court to transmit this order to
the Veterans Court, so that it can docket Mr. DeLaCruz’s
notice of appeal, initially docketed in CAVC No. 20-5631,
as a new appeal from the Board’s July 18, 2022, decision.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The appeal is dismissed.
    (2) Each side shall bear its own costs.



    *   As the Secretary notes, this court would have
lacked jurisdiction over an appeal from the Veterans
Court’s October 22, 2021, judgment because no notice of ap-
peal was filed within 60 days from the date of filing of that
judgment. See 38 U.S.C. § 7292(a); see also 28 U.S.C.
§ 2107(b); Fed. R. App. P. 4(a)(1)(B); cf. Henderson v.
Shinseki, 562 U.S. 428, 438–39 (2011) (noting that
§ 7292(a) imposes a jurisdictional requirement).
Case: 22-2116    Document: 6   Page: 3    Filed: 12/13/2022




DELACRUZ   v. MCDONOUGH                                  3



    (3) The Clerk of Court is instructed to transmit this
order to the Veterans Court, so that it can docket Mr. De-
LaCruz’s notice (initially docketed in CAVC No. 20-5631)
as a new appeal from the Board’s July 18, 2022, decision.
                                 FOR THE COURT

December 13, 2022                /s/ Peter R. Marksteiner
     Date                        Peter R. Marksteiner
                                 Clerk of Court

cc: United States Court of Appeals for Veterans Claims